Name: Commission Regulation (EEC) No 3817/88 of 7 December 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1989 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 Official Journal of the European Communities 8 . , 12. 88No L 337/ 16 COMMISSION REGULATION (EEC) No 3817/88 of 7 December 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1989 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1989 marketing year :  the coefficient referred to in the first indent of Article 9a (2) of Regulation (EEC) No 1837/80 shall be fixed as follows :  Great Britain : 7,0 ,  rest of the Community : 3,0,  the weekly amounts of the intervention prices and the guide level shall be as set out in the Annex pursuant to Article 9a (3). Article 2 This Regulation shall enter into force on 2 January 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Council Regulation (EEC) No 1115/88 (2), and in particular Article 9a (5) thereof, Whereas Article 9a of Regulation (EEC) No 1837/80 introduces arrangements for the limitation of the guarantee applicable separately in the regions where the variable premium system is applied on the one hand and in the other regions on the other hand ; Whereas the detailed rules for the application of these arrangements were laid down in Commission Regulation (EEC) No 1310/88 (3); Whereas for the 1989 marketing year the estimated overrun of the ewe flock on the maximum guaranteed level leads to the fixing of a reduction coefficient ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988 , p. 36 . (3) OJ No L 122, 12. 5 . 1988, p. 69. 8 . 12. 88 Official Journal of the European Communities No L 337/ 17 ANNEX 1989 marketing year (ECU/100 kg carcase weight) Week beginning Week No Intervention price Derived intervention price Guide level 2 January 9 January 16 January 23 January 30 January 6 February 13 February 20 February 27 February 6 March 13 March 20 March 27 March 3 April 10 April 17 April 24 April 1 May 8 May 15 May 22 May 29 May 5 June 12 June 19 June 26 June 3 July . 10 July 17 July 24 July 31 July 7 August 14 August 21 August 28 August 4 September 11 September 18 September 25 September 2 October 9 October 16 October 23 October 30 October 6 November 13 November 20 November 27 November 4 December 1 1 December 18 December 25 December 1 2 3 4 5 ¢ 6 7 8 9 10 11 , 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 ¢ 36 37 38 39 40 41 42 43 44 45 46 47 ­ 48 49 50 51 52 364,22 371,22 : 379.57 385,14 392,16 397,63 400,71 402,92 405,31 407,33 408.58 408.58 407,82 ~ 407,29 406,87 404,99 402,19 398.91 395.59 390.22 384,86 374,52 364.92 355,51 346,00 336,49 328,42 320,62 317,41 315,86 315,27 315,27 315,27 315,27 315,27 315,27 315,27 315,27 315,71 315,71 315,96 - 316,36 317,00 320,44 322.93 327,58 332.23 336,89 342,25 349.27 356.28 361,66 344,81 351,81 360.16 365,73 372,75 378,22 381,30 383,51 385,90 387,92 389.17 389.17 388,41 387,88 387,46 385.58 382,78 379.50 376.18 370,81 365,45 355,11 345.51 336,10 326.59 317,08 309,01 301,21 298,00 296,45 295,86 295,86 295,86 295,86 295,86 295,86 295,86 295,86 296,30 296,30 296,55 296,95 298,59 301,03 303.52 308,17 312.83 317,48 322.84 329.86 336.87 342,25 349,20 355.91 363.92 369.26 375,99 381,23 384,18 386,30 388.60 390,53 391,73 391,73 391,00 390,50 390,09 388,29 385.61 382,46 379.27 374,13 368,99 359,07 349,88 340,85 331,73 322.62 314,88 307,40 304,32 302,84 302,27 302,27 302,27 302,27 302,27 302,27 302,27 302,27 302,69 302,69 302,93 303,31 304,88 307,23 309,62 314,07 318,53 323,00 328,13 334,87 341,59 346,75